UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SIMONE L. GREGGS,                               :
                                                :
       Plaintiff,                               :      Civil Action No.:    1:13-cv-01001 (RC)
                                                :
       v.                                       :      Re Document No.: 19
                                                :
AUTISM SPEAKS, INC.,                            :
                                                :
       Defendant.                               :


                                MEMORANDUM OPINION

      GRANTING DEFENDANT AUTISM SPEAKS, INC.’S MOTION TO STRIKE
           PLAINTIFF GREGGS’ SECOND AMENDED COMPLAINT

                                    I. INTRODUCTION

       This action arises out of the Defendant’s alleged violation of the “association provision”

of the Americans with Disabilities Act (“ADA”) of 1990. Since January 17, 2014, the Plaintiff

has amended her complaint twice. The Defendant now seeks to have the Plaintiff’s Second

Amended Complaint stricken from the record. For the following reasons, this Court grants the

Defendant’s Motion to Strike.

                                II. FACTUAL BACKGROUND

       On July 1, 2013, the Plaintiff, Ms. Simone Greggs, filed a complaint asserting that the

Defendant Autism Speaks, Inc. breached an employment contract with the Plaintiff and engaged

in disability and race discrimination in violation of the ADA, 42 U.S.C. § 12101 (1990), and the

Civil Rights Act of 1991, 42 U.S.C. § 1981, respectively. See Compl. at 6-8, ECF No. 1. The

Plaintiff’s original claims stemmed from the Defendant’s decision to rescind an offer of

employment it had made to the Plaintiff. See id. at 5. The Plaintiff, an African-American woman
and mother to an autistic child, maintained that the rescission was a result of the Defendant’s

refusal to accommodate her request for a flexible work schedule necessary to tend to her autistic

son’s childcare needs. See id. at 6-8.

       After the Defendant moved to dismiss all of the Plaintiff’s claims on January 7, 2014, the

Plaintiff filed an amended complaint on January 17, 2014, abandoning all of her previous

accusations and asserting only a violation of the “association provision” of the ADA, 42 U.S.C. §

12112(b)(4) (1991). See Def.’s Mot. Dism., ECF No. 11; Am. Compl. at 3, ECF. No. 14. On

February 3, 2014, the Defendant filed its Answer to the Plaintiff’s Amended Complaint. Answer

to Am. Compl., ECF No. 15. Then, without obtaining the Defendant’s written consent or the

court’s leave, on March 17, 2014, the Plaintiff filed her Second Amended Complaint seeking to

add a claim for promissory estoppel. See 2d Am. Compl. at 5, ECF No. 18. On March 28, 2014,

the Defendant moved this Court to strike the Plaintiff’s Second Amended Complaint. Def.’s Mot.

Strike, ECF No. 19. That motion is now ripe for resolution.

                                         III. ANALYSIS

A. The Court Declines to Strike the Plaintiff’s Second Amended Complaint Based on Rule
15(a)

       The Defendant first argues that the Plaintiff’s Second Amended Complaint must be

stricken pursuant to Rule 15 of the Federal Rules of Civil Procedure due to the Plaintiff’s failure

to seek the Defendant’s written consent or leave of court prior to amending her complaint for a

second time. The Federal Rules of Civil Procedure allow a party to amend its initial pleading

once as a matter of course so long as the party complies with certain filing requirements. See

Fed. R. Civ. P. 15(a)(1). After the period during which a party may amend its pleading as a

matter of course has elapsed, Rule 15 states that a “party may amend its pleading only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2) (emphasis added).



                                                2
In this case, the Plaintiff filed her first amended complaint on January 17, 2014. See Am. Compl.

This complaint was timely filed within 21 days of the Defendant’s Motion to Dismiss. See Fed.

R. Civ. P. 15(a)(1)(B). On March 17, 2014, the Plaintiff filed her Second Amended Complaint.

See 2d Am. Compl. Pursuant to Rule 15(a)(2), however, the Plaintiff was not entitled to submit

this second amended complaint without first seeking the Defendant’s written consent or leave

from this Court. See Fed. R. Civ. P. 15(a)(2); see also Great Socialist People’s Libyan Arab

Jamahiriya v. Miski, 683 F. Supp. 2d 1, 6 (D.D.C. 2010); Pinson v. U.S. Dep’t of Justice, No. 12-

1872, 2013 WL 5423107, at *5 (D.D.C. Sept. 30, 2013). Thus, the Plaintiff’s Second Amended

Complaint could be stricken from the record for failure to comply with Rule 15. See Miski, 683

F. Supp. 2d at 6; Pinson, 2013 WL 5423107, at *5.

       The Plaintiff contends that the Court’s Scheduling Order, which established a March 17,

2014 deadline for any amendments to the pleadings, granted her permission to amend her

complaint for a second time. See Pl.’s Opp. to Def.’s Mot. Strike at 2-3, ECF No. 21; Sch. Order,

ECF No. 17. While compliance with a scheduling order does not relieve a party of its duties to

satisfy Rule 15’s pleading requirements, this Court has denied motions to strike amended

pleadings when a party intended to comply with, and did not cavalierly disregard, a scheduling

order. See Brooks v. Clinton, 841 F. Supp. 2d 287, 297 (D.D.C. 2012) (denying a plaintiff’s

motion to strike an amended answer when the defendant simply misconstrued its obligations

under the scheduling order and, upon that discovery, promptly cured that defect with an

appropriate motion). The Plaintiff’s reading of the Scheduling Order, although not the most

reasonable one, is plausible. The Court, giving the Plaintiff the benefit of the doubt, declines to

strike the Second Amended Complaint on this basis and turns its attention to whether the Second

Amended Complaint properly states a claim.




                                                3
B. The Court Strikes the Plaintiff’s Second Amended Complaint Based on Futility

       The Defendant further argues that, even if the Plaintiff had sought the Court’s leave to

amend, her Second Amended Complaint should still be stricken because the amendment would

be futile. Rule 15(a)(2) states that a court should “freely give leave [to amend a complaint] when

justice so requires.” Fed. R. Civ. P. 15(a)(2); see Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C. Cir. 1996). Although the grant or denial of leave to amend is within the discretion of the

district court, “outright refusal to grant the leave without any justifying reason appearing for the

denial is . . . merely abuse of that discretion . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962). A

court may deny a motion to amend, however, if such amendment would be futile. Id; see James

Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996). “An amended complaint is futile

if it merely restates the same facts as the original complaint in different terms, reasserts a claim

on which the court previously ruled, fails to state a legal theory or could not withstand a motion

to dismiss.” Robinson v. Detroit News, Inc., 211 F. Supp. 2d 101, 114 (D.D.C. 2002).

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “does not test a

plaintiff’s likelihood of success on the merits; rather it tests whether a plaintiff properly has

stated a claim.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). To survive a motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a Rule 12(b)(6)

motion for failure to state a claim of promissory estoppel, a plaintiff “must show (1) a promise;

(2) that the promise reasonably induced reliance on it; and (3) that the promisee relied on the

promise to his or her detriment.” In re U.S. Office Products Co. Securities Litigation, 251 F.

Supp. 2d 77, 97 (D.D.C. 2003) (citing Choate v. TRW, Inc., 14 F.3d 74, 77 (D.C. Cir. 1994)).

The promise must also be definite, as reliance on an indefinite promise is not reasonable.




                                                  4
Granfield v. Catholic Univ. of Am., 530 F.2d 1035, 1040 (D.C. Cir. 1976). Promissory estoppel,

however, is not available in all circumstances: “District of Columbia law presupposes that an

express, enforceable contract is absent when the doctrine of promissory estoppel is applied.”

Bldg. Servs. Co. v. Nat’l R.R. Passenger Corp., 305 F. Supp. 2d 85, 95 (D.D.C. 2004) (citing

Int’l Bus. Mach. Corp. v Medlantic Healthcare Group, 708 F. Supp. 417, 424 (D.D.C. 1989)

(noting that “courts have held that an integrated written contract controls as against any and all

prior inconsistent oral agreements or promises; such a contract nullifies the effect that

promissory estoppel may otherwise have”)).

       In this case, the Plaintiff signed an offer of employment letter dated April 13, 2012 that

represented the conditions of the Defendant’s offer, including a stipulation that the Plaintiff was

being employed as an employee-at-will. See Def.’s Mot. Strike Ex. C, ECF No. 19-1. In Daisley

v. Riggs Bank, N.A., a former bank employee brought suit against the bank for promissory

estoppel, among other claims, following his termination by the bank. 372 F. Supp. 2d 61, 64

(D.D.C. 2005). The court held that the existence of a signed employment offer letter precluded

the former bank employee’s promissory estoppel claim because the offer letter was a completely

integrated written agreement. See id. at 69-71. Similar to the bank employee in Daisley, the

Plaintiff in this case signed an offer letter that set forth the Defendant’s terms of employment.

Because a “party cannot assert a promissory estoppel claim where there is an enforceable

contract,” Bldg. Servs. Co., 305 F. Supp. 2d. at 96, the Plaintiff cannot bring forth her promissory

estoppel claim. See Parnigoni v. St. Columba’s Nursery School, 681 F. Supp. 2d 1, 26 (D.D.C.

2010) (“District of Columbia law is clear that promissory estoppel applies to arrangements only




                                                 5
where no written agreements exist.”). The Plaintiff’s Second Amended Complaint cannot survive

a motion to dismiss: it is therefore futile.1

                                         IV. CONCLUSION

        For the foregoing reasons, the Defendant’s Motion to Strike the Plaintiff’s Second

Amended Complaint is GRANTED. An order consistent with this Memorandum Opinion is

separately and contemporaneously issued.


Dated: May 30, 2014                                                  RUDOLPH CONTRERAS
                                                                     United States District Judge




1
  The Defendant further argues that the Plaintiff’s promissory estoppel claim fails because,
although she has alleged detrimental reliance, she has not alleged any facts to support that claim.
Although true, prior pleadings have indicated that the Plaintiff declined an employment
opportunity with the Democratic National Committee as a result of Autism Speaks, Inc.’s offer
of employment. Because the Court cannot determine whether the omission of this previously-
raised allegation was strategic or due to error, the Court declines to strike the claim on this basis.


                                                  6